       Case 4:21-cv-00011-BSM Document 49 Filed 09/10/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

JOSHUA M. FEATHERSTON                                                      PLAINTIFF
ADC #154947

v.                        CASE NO. 4:21-CV-00011-BSM

CARL LEWIS, et al.                                                      DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 10th day of September, 2021.




                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
